          Case 8:21-mj-00573-DUTY Document 2 Filed 08/20/21 Page 1 of 1 Page ID #:2
                                                                                               ~~~KR, u.5. DISTRICT COURT
                                                                                            ~,
 ,ubtnit this form bye-mail to:                                                            ~'•`

 CrirnIntakeCourtDocs-LAcacacd.uscourts.gov For Los Mgeles criminal duty.                  f;.    ~~~ 0
 CrimIntakeCourtDocs-SA[acacd.uscourtsgov For Santa Ana cruninal duty.                    CENT
                                                                                          BY        ~~STRICT OF CALIFORNIA
 CrimIntakeCourtDocs-RS@cacd.uscourts.gov For Riverside criminal duty.                                             DEPUTY

                                               UrTITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA

                                                                            CASE NUMBER 8'2\-t`►~1- OOS'~3 ~~~'(
 UNITED STATES OF AMERICA
                     V                                     PLAINTIFF

          E ~,~, w ~~,~.~,Rq                                                        REPORT COMMENCING CRIMINAL
                                                                                                    ACTION
 USMS~`                                                  DEFENDANT

 TO: CLERK'S OFFICE, U.S. DISTRICT COURT

 All azeas must be completed. Any area not applicable or unknown should indicate 'N/A".

 1• The defendant was arrested in this district on             g~~ ~                at ~ S -.. o ❑ AM [.~]'PM
     or
     The defendant was arrested in the                       District of                   on              at          ❑ AM ❑ PM

 2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
     any other preliminary proceeding:            ~ Yes         ~No

 3. Defendant is in U.S. Marshals Service lock-up (in this court building):                      I'es    ❑ No

 4. Chazges under which defendant has been booked:

      i~( ~''SC      ~ ~~SZ (a~(~~              '1v ESL        ~ stoy ce~~?~T~~                   ~t~ L ~ ~Sii(~)~)

5. Offense charged is a:          ~ Felony          ❑Minor Offense               ❑ Periy Offense         ❑Other Misdemeanor

6. Interpreter Required:          ~Io        ❑Yes          Language:

7• Year of Birth:        ~9~'}

8. Defendant has retained counsel:               ~ No
    ❑ Yes         Name:                                                           Phone Number:

9• Name ofPretrial Services Officer notified: T~ ~T Y _ GtL pT - G~q.~ ~G ~F L'P • kS c,~ ~~—t , t v ~

10. Remarks (if any):

11. Name: si4- '3R~oF~ 't3~F~~~-,•Tl'-~f                           (Please print)

12. Office Phone Number: ~~ y _ q3c~ - 33~ ~                                          13. Agency:        F3S
14. Signature: ~,                                                                     15. Date:         ~/zp/z,~
CR-64(09/20)                                     REPORT COMMENCING CRIMINAL ACTION
